NOTE: This disposition is nonprecedential.

  United States Court of Appeals for the Federal Circuit
                                        2009-1312


          ASTRAZENECA AB, AKTIEBOLAGET HASSLE, ASTRAZENECA LP,
                          KBI, INC., and KBI-E, INC.,

                                                      Plaintiffs-Appellants,

                                            v.

                         DR. REDDY’S LABORATORIES, LTD.
                       and DR. REDDY’S LABORATORIES, INC.,

                                                      Defendants-Appellees.


      Errol B. Taylor, Milbank, Tweed, Hadley & McCoy LLP, of New York, New York,
argued for plaintiffs-appellants. With him on the brief were John M. Griem, Jr., and Jay I.
Alexander.

       Louis H. Weinstein, Budd Larner, P.C., of Short Hills, New Jersey, argued for
defendants-appellees. With him on the brief were Andrew J. Miller, Stuart D. Sender and
Ellen T. Lowenthal.

Appeal from: United States District Court for the Southern District of New York

Judge Colleen McMahon
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2009-1312


        ASTRAZENECA AB, AKTIEBOLAGET HASSLE, ASTRAZENECA LP,
                        KBI, INC., and KBI-E, INC.,

                                                     Plaintiffs-Appellants.

                                         v.

                       DR. REDDY’S LABORATORIES, LTD.
                     and DR. REDDY’S LABORATORIES, INC.,

                                                     Defendants-Appellees.


                                  Judgment

ON APPEAL from the       UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

in CASE NO(S).           07-CV-6790

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, LINN, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED December 15, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk